Case 2:20-cv-00279-WSS Document 1-1 Filed 02/24/20 Page 1of 8

EXHIBIT 1

 
Case 2:20-cv-00279-WSS Document 1-1 Filed 02/24/20 Page 2 of 8

PUBLIC INTEREST

—— LEGAL FOUNDATION ——

VIA EMAIL or FACSIMLE AND CERTIFIED MAIL January 15, 2020

Honorable John DeFazio
Honorable Kathryn M. Hens-Greco
Honorable Thomas Baker
Allegheny County Board of Elections
604 County Office Building

542 Forbes Avenue

Pittsburgh, PA 15219

Email: boe@alieghenycounty.us

David Voye

Division Manager, Elections Division
604 County Office Building

542 Forbes Avenue, Room 604
Pittsburgh PA 15219

Email: david. voye@alleghenycounty.us

Re: Statutory Notice of Violation of National Voter Registration Act
Request for Records under National Voter Registration Act
Request for Meeting

Dear Mr. DeFazio, Ms. Hens-Greco, Mr. Baker, and Mr. Voye,

Lam writing pursuant to 52 U.S.C. § 205010(b) to notify you that it appears to us that Allegheny
County is not in compliance with the requirements of Section 8 of the National Voter
Registration Act of 1993 (NVRA”). This federal statute requires election officials to make a
reasonable effort to maintain voter registration lists that are free of dead registrants and
registrants who have moved to other jurisdictions, and to systematically remove the names of

other ineligible registrants. 52 U.S.C. §§ 20507(a)(3), (4)(A)-(B), 20507(c)(2)(A)-(B).

You are receiving this letter because, as Allegheny County’s election officials, you are
responsible under state and federal law for maintaining accurate and current voter registration
lists. We believe the problems identified in this letter can be resolved amicably. We therefore
request a meeting with the Allegheny County Elections Division to discuss our findings,
identify why the violations are occurring, inspect supporting list maintenance records and
confirm how you plan to bring Allegheny County into compliance with state and federal law. We
are hopeful that we may reach a curative plan so that we do not need to initiate litigation to cure
these defects.

32 E. Washington Street, Suite 1675, Indianapolis, Indiana 46204
Telephone: 317.203.5599 Fax: 888.815.5641 PublicinterestLegal.org

 
Case 2:20-cv-00279-WSS Document 1-1 Filed 02/24/20 Page 3 of 8

2. Deceased Repistrants and Implausible Dates of Birth

Our review of Allegheny’s official registration list indicates your office is not making a
reasonable effort to remove the names of deceased registrants, as required by the NVRA, 52
U.S.C, § 20507(a)(4)(A). Using the County’s official voter roll extract from October 2019, we
identified more than 1,500 registrants aged older than 100 years (i.e. with years of birth listed as
1919 or earlier), Within this set, 49 registrants are listed with dates of birth in the 19th Century,
The oldest of these registrants is listed as being born in January 18, 1800, which would make
him almost 220 years old.

We matched a number of these active registrants with implausible birth dates against various
data sources containing records of death, primarily the Social Security Death Index. Our
comparison yielded a substantial number of strong matches showing that active registrants
remain on your rolls after they die. The County roll currently contains at least 1,580 registrants
who are matched against the SSDI or published obituaries with corresponding dates of death on
file at various credit reporting bureaus.

But our concern does not extend only to implausibly high registration rates and failure to remove
deceased registrants.

3, JIn-county Duplicate Registrations

Our analysis also found apparent duplicate registrations (or more) for the same person, Federal
law requires that list maintenance be “conducted in a manner that ensures that ... duplicate

names are eliminated from the computerized list” of registrants. 52 U.S.C. § 21083(a)(2)(B) (iii).
Furthermore, Pennsylvania law places an affirmative duty on elections officials to use the SURE
System to confirm whether an applicant has an existing registration. 25 Pa.C.S. § 1328(a)(2)(iii);
see also Pa.C.S. § 1328.1 (“Each registered elector shall be assigned a single and unique SURE
registration number....) (emphasis added), The SURE System was explicitly designed, in part, to
allow election officials to “fijdentify duplicate voter registrations on a countywide and Statewide
basis.” Pa.C.S. § 1222(c){17).

Notwithstanding these legal obligations, the Foundation identified more than 3,700 sets of
matched voter registrations in Allegheny County. Among these, we identified matches deriving
from married/maiden name confusion, middle name errors, date of birth errors, clerical mistakes,
and even cases of triplication, quadruplication, and in the following instances, septuplication. All
of these relied on the common denominator of exact match residential address identifiers in
single-family residences or confirmed single units within multi-family buildings.

 

 
Case 2:20-cv-00279-WSS Document 1-1 Filed 02/24/20 Page 4 of 8

L Notice of Violations and Curative Period

This letter serves as your statutory notice pursuant to 52 U.S.C. § 20510(b) of violations of
Section 8 of the NVRA, 52 U.S.C. § 20507.

A primary election for federal office is currently scheduled in Pennsylvania for April 28, 2020.)
Because the ongoing violations described herein are occurring within 120 days of an election for
federal office, you may face federal litigation if the violations are not cured with 20 days of
your receipt of this letter. 52 U.S.C. § 20510(b)(2).

As required by 52 U.S.C. § 20510(b)(1), Secretary Boockvar, Pennsylvania’s chief election
official,” is receiving this same notice of the NVRA violations described herein.

Il. Evidence of Inadequate List Maintenance
i. Allegheny’s Implausible Registration Rate

According to the U.S. Census Bureau, Allegheny County’s total voting-age population (18 and
older) is 990,601, as of July 2019.3 According to the official list of eligible voters published by
the Pennsylvania Department of State in October 2019, Allegheny County has 952,815 persons
registered to vote, as of October 2019. Based on this data, Allegheny County has a registration
rate over 96%. However, Allegheny County’s true registration rate is certainly even higher
because the total voting-age population used to calculate this registration rate includes
individuals, such as non-citizens, who are ineligible to register and vote in Pennsylvania. 25
Pa.C.S. § 1301 (a).

Federal courts have found that impossibly or implausibly high registration rate creates an
inference that an election official has neglected her duty to reasonably maintain an accurate and
current voter registration roll. See Am. Civ. Rights Union v. Martinez-Rivera, 166 F. Supp. 3d
779, 793 (W.D. Tex. 2015) (finding a “strong inference”); Bellitto v. Snipes, 302 F. Supp. 3d
1335, 1358 (S.D. Fla. 2017) (finding a “reasonable inference”); see also Voter Integrity Project
NC, Inc. v. Wake Cnty. Bd. of Elections, 301 F. Supp. 3d 612, 620 (E.D.N.C. 2017). That is
because inflated registration rates are indicative of obsolete and inaccurate registrations,
including registrants who are ineligible by reason of death, relocation, or non-U.S. citizenship.

Extreme registration rates undermine public confidence in the electoral process and should
therefore prompt election officials to use all available tools and technologies to address the

problem.

Our concerns do not extend only to implausibly high rates of registration.

 

| https://www.votespa.com/A bout-Elections/Pages/Election-Calendar.aspx (last accessed Jan. 6, 2020).
2 53 U.S.C. § 20509; PILF v. Boockvar, 370 F. Supp. 3d 449, 457 (M.D. Pa. 2019); 25 Pa. Stat. Ann. § 2621.

3 https:/Avww.census.gov/quickfacts/fact/table/allezchenycountypennsylvania,US/PST045219 (last accessed Jan. 6,
2020).

 

 

 
Case 2:20-cv-00279-WSS Document 1-1 Filed 02/24/20 Page 5of 8

 

 

 

VuID \LAST NAME 'FIRSTNAME MIDDLENAME|SEX° {BIRTHDATE [PARTY /HOUSE# |ADDRESS 1
109115390-02 SLADE = RASHAWN A ;

109420829-02 [SLADE RASHAWN ||

199420gi3-02 (SLADE == IRASHAWN ft

109420966-02 |SLADE = RASHAWN | i

100420981-02 SLADE RASHAWN | Me

109421365-02 SLADE = RASHAWN

109421329-02 'SLADE IRASHAWN | |

 

Rashawn Slade, as you can see from the above graph, enjoyed seven separate active
registrations. Five of Mr. Slade’s active registrations utilize the same birth date. All of the
registrations for Rashawn Slade are at the same address—7438 Irvine Street. All seven
registrations for Rashawn Slade have unique voter identification numbers.

This is precisely the circumstance which the federally mandated statewide database was designed
to prevent;

This suggest a harmful mix of large-scale human error and technical failures is at play. These
results indicate your office is not doing an adequate job checking for existing registrations and/or ~
not cancelling previous registrations when found,

The NVRA and Pennsylvania law require your office to make a reasonable effort to remove the
names of registrants who have moved to a different jurisdiction or failed to respond to official
mailings. 52 U.S.C. § 20507(a)(4)(B); Pa.C.S. § 1901. When the same registrant is listed more
than once on the official list of eligible registrants, it risks the possibility that the duplicate entry
will not be flagged for cancellation. In that regard, Allegheny’s failure to identify and investigate
duplicate registrations is not “reasonable,” in violation of the NVRA. 52 U.S.C. § 20507(a)(4).

Our concerns go well beyond individuals having up to seven active registrations.

4. Interstate Duplicate Registrations

Allegheny County registration records were cross-referenced with registration records in Palm
Beach County, Florida. This analysis returned 438 likely matches between the two jurisdictions.
Under Pennsylvania law, an individual who “goes into another state and, while there, votes in an
election held by that state, the individual shall be considered to have lost residence in this
Commonwealth.” Pa.C.S. § 1302(b)(6). These potential duplicate registrations therefore warrant
further investigation.

5. Placeholder or Missing Registration Data
Our research further identified nearly 1,400 registrations that omit or use placeholders for
important data, including dates of birth and dates of registration. Registration files with.

incomplete data can make it difficult to remove ineligible registrants, such as when matching key
registration data to data contained in a death record. Placeholder data on the other hand is

4

 
Case 2:20-cv-00279-WSS Document 1-1 Filed 02/24/20 Page 6 of 8

inaccurate data, is easily identified, and should be corrected using available tools. Purposely
maintaining a voter roll that is inaccurate and incorrect is a violation of the NVRA.

6. Corrupted Residence Data

Some registrations appear to provide Allegheny County street addresses for the residence, but list
a state other than Pennsylvania. Others copy out of state or country mailing addresses into the
intended Pennsylvania address fields. Whether these are glitches or something else, they should
be fixed so that registration data is current and accurate.

7. Implausibly Low Number of Inactive Voters Removed

Allegheny County must remove registrants who fail to respond to address confirmation mailings
and thereafter fail to vote in two consecutive general elections. 52 U.S.C. § 20507(a)(4)(B);
Pa.C.S. § 1901(b)-(d), On the 2018 Election Administration and Voting Survey published by the
U.S. Election Assistance Commission, Allegheny County reported that it removed only 72 such
registrants, Such an implausibly low removal rate indicates Allegheny County is not complying
with the aforementioned removal procedures as required by law.

A thumb drive that includes the registrations referenced in this notice letter has been
mailed to your office.

III. Request for Inspection of Records

Section 20507(i) of the NVRA requires your office to make available for public inspection “all
records concerning the implementation of programs and activities conducted for the purpose of
ensuring the accuracy and currency of official lists of eligible voters.” 52 U.S.C. § 20507().

Initial Requests

1. Records or reports detailing the:

a, number of new registration applications received for years 2014 to data;

b. number of non-duplicate rejected or invalid registrations received/processed for
years 2014 to date;

c. the number of duplicate registrations identified and processed for merging/
“purging” for years 2014 to date;

d. the number of registrant name or address changes for years 2014 to date; and

e. the number of pre-existing registrants who moved into from elsewhere in
Allegheny County for years 2014 to date.

2. Records indicating processes, policies, or procedures governing the detection and
handling of registration records that appear to be duplicated.

3. Records indicating processes, policies, or procedures governing the detection and
handling of deceased registrants.

 
Case 2:20-cv-00279-WSS Document 1-1 Filed 02/24/20 Page 7 of 8

. Records or reports detailing the number of registrants (delineating between active and
inactive) able to participate in the following elections:

a. November 4, 2014;

b. November 8, 2016;

c. November 6, 2018; and,

d. April 28, 2020

. Records or reports detailing the number of confirmation notices sent to registrants due to
inactivity or evidence of outdated address for the years 2014 to date.

a. Records or reports detailing the number of notices received back by your office
confirming registration for the years 2014 to date.

b. Records or reports detailing the number of notices received back by your office
asking that the registration in question should be invalidated or removed for the
years 2014 to date.

c. Records or reports detailing the number of notices returned back to your office as
undeliverable for the years 2014 to date.

d. Records or reports detailing the number of notices whose statuses were unknown
for the years 2014 to date.

. Records or reports indicating the total number of records re-classified as INACTVE for
the years 2014 to date.

. Records or reports detailing the total number of registrants removed from the rolls for the
years 2014 to date.
a. Records or reports detailing the number of registrants removed due to relocation
outside of your jurisdiction for the years 2014 to date.
b. Records or reports detailing the number of registrants removed due to death for
the years 2014 to date,
c. Records or reports detailing the number of registrants removed due to official
declaration of mental incompetence for the years 2014 to date.
d. Records or reports detailing the number of registrants removed due to requests
from registrants or their relatives/agents for any reason other than mental
capacity, death, relocation, or eligibility for the years 2014 to date.

. Records or reports detailing the number of applicants without the requisite Social
Security or driver’s license numbers whom are instead assigned unique identifiers
pursuant to 52 U.S.C. § 21083(5)(A)(ii) and related state statutes/rules for the years 2014
to date.

. Records or reports detailing the number of applicants providing unverifiable or invalid
Social Security or driver’s license numbers identified pursuant to 52 U.S.C. §
21083(5)(A\(iii) and related state statutes/rules for the years 2014 to date. These records
would ideally contain indications as to which identifiers given were flagged for validity
(without disclosing the actual ID numbers) with corresponding records revealing actions
taken thereafter by the voter registrar to cure or resolve the discrepancies.

 
Case 2:20-cv-00279-WSS Document 1-1 Filed 02/24/20 Page 8 of 8

10. Procedural guides or narrative descriptions governing when and how your Office is
allowed to enter placeholder data within a registration file in the absence of data supplied
by the prospective or current registrant (e.g. date of birth, name(s), date of registration,
etc.).

11. A copy of the “SURE Survey” completed by Allegheny County in connection with the
Performance Audit conducted by Department of the Auditor General.*

Pursuant to Section 20507(i) of NVRA, I request an opportunity to inspection such records when
we meet to discuss a remedial plan, or at another mutually agreeable time.

TV. Request for Meeting

Our representatives are available to meet with you to discuss our research and a remedial plan on
the following dates:

e January 16, 2020
e January 17, 2020
e January 21, 2020

Please let us know which date you prefer.

Should you need to contact the Foundation regarding this matter, please contact me at
\churchwell@publicinterestlegal.org. Thank you for your service on this matter.

Sincerely,

a

Logan Churchwell

Communications & Research Director
Public Interest Legal Foundation
Ichurchwell@publicinterestlegal.or

cc: Honorable Kathy Boockvar

Secretary of the Commonwealth of Pennsylvania
302 North Office Building, 401 North Street
Harrisburg, PA 17120

Fax: (717) 787-1734

 

4 Performance Audit Report, Pennsylvania Department of State, Statewide Uniform Registry of Electors, Dec. 19,
2019 at Appendix H (page 173), available at
https://Awww.paauditor,2ov/Media/Default/Reports/Department%200f20State SURE%20Audit20Report?o2012-
19-19.pdf (last accessed Jan. 6, 2020).

 

 
